t c memo united_states tax_court eric a and jane c lanigan petitioners v commissioner of internal revenue respondent docket no filed date eric a lanigan pro_se reginald r corlew for respondent memorandum findings_of_fact and opinion parker judge respondent determined the following deficiencies additions to tax and penalties addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure big_number dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure after concessions the only remaining issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the taxable years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners eric a and jane c lanigan resided in winter park florida at the time they filed their petition in this case petitioner in the singular will refer to petitioner eric a lanigan during and petitioners were having a house built the cost of the house exceeded the amount they had budgeted for it depleting petitioners' assets shortly after they moved into the house the builder disappeared and petitioners received notice of mechanic's liens on the house in the amount of approximately dollar_figure petitioners have conceded the deficiencies and the additions to tax for late filing under sec_6651 for both and respondent has also conceded some income and deduction items thus a recomputation of the deficiencies and additions will be necessary in the years and petitioner was a financial planner he received compensation from multiple sources such as insurance and investment companies petitioner also paid commissions to other individuals for which he was entitled to business_expense deductions in petitioner received compensation from at least six sources in he received compensation from sources some of petitioner's compensation was reported on forms w-2 and some on forms in each year petitioner received more than one income statement from at least one company petitioners filed for and were allowed an extension of time to file their federal_income_tax return for taxable_year extending the due_date to date their return was due on date both returns were filed on date sometime prior to date petitioners received a letter from the internal_revenue_service irs requesting petitioners to bring in their records at a specified time for purposes of preparing a return just prior to the scheduled meeting petitioner filled out portions of the returns form sec_2 in petitioner received two forms from security life of denver and both a form_1099 and a form_w-2 from new england mutual life_insurance co the form_1099 from gordon anthony for is marked corrected indicating a previous incorrect form had been issued in petitioner received both a form_1099 and a form_w-2 from new england mutual life_insurance co and two forms w-2 from provident mutual life_insurance co for and and both petitioners signed these form sec_1040 and dated them date petitioner was uncertain of the proper treatment of his earnings reported on the forms w-2 as compared to the nonemployee compensation reported on the forms but he believed that any questions would be resolved during the meeting on or about date petitioner met with an irs representative in response to the irs letter petitioner's wife did not attend the meeting the irs representative had computer printouts of irs records she revised some of petitioner's figures and wrote in others for the irs representative revised line wages of dollar_figure to zero not including any form_w-2 income she prepared or completed two schedules c to compute line business income on one schedule c she listed the dollar_figure w-2 wage income and no expenses on the other schedule c that petitioner had partially filled out the forms nonemployee compensation was listed as gross_receipts of dollar_figure for she entered the form_w-2 income in line and used petitioner's schedule c expenses to compute line business income the irs representative completed schedules se self-employment_tax for both and the following charts summarize selected information from the forms w-2 and attached to the returns the returns as partially filled out by petitioner original returns and as revised or completed by the irs representative revised returns for each year what is described as the original return and what is described as the revised return is the same document ie the form_1040 signed by petitioners and filed with the irs on date taxable_year form_w-2 forms total comp dollar_figure dollar_figure dollar_figure wages interest business income total original return dollar_figure dollar_figure big_number dollar_figure revised return dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure adj gross inc dollar_figure dollar_figure sched c gross_receipts total expenses net profit dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure 1the record does not explain the source of this dollar_figure figure that petitioner placed on the return 2this figure is dollar_figure less than the above figure there is no explanation for this discrepancy 3petitioner partially filled out one schedule c with the total expenses as indicated here the correct total of the listed expenses is dollar_figure on that schedule c gross_receipts was listed as dollar_figure and net profit as dollar_figure it is uncertain who wrote in these figures the irs representative completed a second schedule c showing gross_receipts of dollar_figure the w-2 income and zero expenses we note that the dollar_figure is exactly dollar_figure less than the nonemployee compensation shown on the forms attached to the return as filed with the irs 4this figure represents the combined gross_receipts on the two schedules c dollar_figure of w-2 wage income and dollar_figure of the dollar_figure income reported on the forms attached to the return as filed with the irs see supra n again this dollar_figure is exactly dollar_figure less than the total of the forms and w-2 attached to the return as filed with the irs taxable_year forms w-2 forms total comp dollar_figure dollar_figure dollar_figure original return dollar_figure wages dollar_figure interest big_number business income self-employment_tax total dollar_figure adj gross inc dollar_figure sched c gross_receipts total expenses dollar_figure big_number net profit dollar_figure revised return dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure 1the record does not explain the source of this dollar_figure figure that petitioner placed on the return 2there is no explanation as to why this figure is dollar_figure less that the preceding figure in any event with the five personal and dependency_exemptions claimed by petitioners and with schedule a itemized_deductions of dollar_figure petitioners' return reported no taxable_income for showing instead a negative figure of dollar_figure 3it appears that the irs representative entered the dollar_figure in gross_receipts and computed the net profit at dollar_figure attached to petitioners' return as filed were four forms and one form_w-2 attached to the return as filed were four forms and three forms w-2 the revised figures used by the irs representative were generally the figures shown on these forms w-2 and attached to the returns as filed on each of the forms w-2 attached to the returns the box indicating petitioner was a statutory_employee was checked it is unclear whether the irs representative in completing the returns used the records provided by petitioner or solely information she had available from irs records the irs representative asked petitioner few questions if any and indicated to him that the irs had records of his income petitioner knew that form_1099 information is sent to the irs and he believed the irs records present at the meeting contained information regarding his forms income however he took no steps to verify if that were the case there is no evidence that the irs representative had available to her at that meeting any additional forms or information about the items of unreported income involved in this case petitioner did not review the returns after the irs representative completed them and informed petitioner of the amount owed he does not remember whether he was given copies of the returns at that time he does not remember exactly what records he took with him to the meeting what he does remember is being told that he owed over twenty thousand dollars including interest that that amount was due within a 10-day to 2-week period and that if that amount was not paid promptly he need not worry about his house because it would belong to the government petitioner borrowed money to pay the taxes and apparently paid the amounts reflected on the returns as filed on date respondent selected petitioners' returns for audit income from numerous forms had been omitted from the returns particularly the return for the taxable_year as a result of the audit the notice_of_deficiency increased decreased petitioners' income by the following amounts item schedule c interest_income self-employment_tax itemized_deductions total adjustments dollar_figure dollar_figure dollar_figure big_number dollar_figure respondent also determined additional self-employment_tax of dollar_figure for the taxable_year petitioner filed a petition in this court challenging the deficiencies additions to tax and penalties determined in the notice_of_deficiency shortly before trial petitioners stipulated and agreed to the following items of unreported income in the taxable_year petitioners received the following income which was omitted from their tax_return for that year 3the record does not disclose how much tax and interest petitioners in fact paid or when they made such payment the notice_of_deficiency indicates that dollar_figure and dollar_figure for the taxable_year and respectively were the total taxes shown on the returns as filed the dollar_figure for was self- employment_tax source provident mutual gordon anthony stuart and florence bellus variable investment plans nec total amount dollar_figure big_number dollar_figure in the taxable_year petitioners received the following nonemployee compensation that was omitted from their tax_return for that year source ernest beccaris anthony mastrangelo north american co life u s a insurance american association for secured planning fourth financial services rex huffman provident life palumbo partners pan american life security life total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure of these amounts of unreported income for respondent now concedes that dollar_figure of the dollar_figure from north american company and dollar_figure of the dollar_figure from fourth financial services were assigned to other persons ie were paid as commissions to those other persons and hence are deductible by petitioner as business_expenses petitioners have now conceded 4in other words while the assigned amounts are includable in petitioner's income he is entitled to a business_expense deduction in an equal amount see 311_us_122 bird v commissioner tcmemo_1962_74 the deficiencies and the delinquency additions for both years respondent has since conceded that the dollar_figure from gordon anthony for the taxable_year was already included in the dollar_figure previously reported from the corrected form_1099 petitioner received from gordon anthony see supra note opinion sec_6662 imposes an accuracy-related_penalty of percent of the underpayment_of_tax required to be shown on a return where the underpayment is attributable to negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1 b income_tax regs negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return such as a form_1099 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs apparently in the notice_of_deficiency the commissions of dollar_figure have already been deducted from the dollar_figure to arrive at the amount of unreported schedule c income of dollar_figure however there appears to be a discrepancy of dollar_figure that perhaps can be resolved in the rule proceedings a substantial_understatement_of_income_tax is an understatement which exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the understatement shall be reduced by that portion of the understatement attributable to the tax treatment of any item if there is or was substantial_authority for such treatment or the relevant facts affecting the item's tax treatment were adequately disclosed with the return and there is a reasonable basis for the tax treatment sec_6662 the accuracy-related_penalty will not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability id petitioner argues that it was not his intention to understate his income or avoid paying taxes he admits that he gave a higher priority to the financial problems surrounding the construction of his house than to filing his returns and that he is responsible for the late filing of the returns and for payment of the deficiencies however he asserts that he cooperated fully with respondent in the preparation of the returns that he took in the records that he had at that time and that he made payment of the taxes as computed by the irs representative by the date she specified generally the taxpayer cannot avoid the duty_of filing accurate returns by placing responsibility on a tax_return_preparer 88_tc_654 reliance on the advice of a professional does not necessarily demonstrate reasonable_cause and good_faith unless under all the facts and circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1 b income_tax regs where the taxpayer claims reliance on an accountant who prepared the taxpayer's return the taxpayer must establish that the correct information was provided to the accountant and that the item incorrectly claimed or reported in the return was the result of the accountant's error 70_tc_158 57_tc_781 here the tax preparer was not petitioners' accountant but an irs representative he reasonably relied on her expertise as a tax preparer petitioner believed from the statements made by the irs representative that the irs records contained his income information however he took no steps to verify those records there is simply no evidence that the irs representative had available to her at that time any more information than that which was filed with petitioners' returns namely some but not all of petitioners' forms w-2 and petitioner could not say what records he took to the meeting with the irs representative he certainly did not suggest that he had with him at that time the forms w-2 and for the unreported income for there were three items of unreported income totaling dollar_figure for there were items of unreported income totaling dollar_figure the irs representative slightly reduced petitioners' income for the taxable_year while the irs representative may have made some minor errors in some of the revisions she made to the partially filled-in form_1040 for she accounted for the income for all of the forms w-2 and that were filed with the return except for dollar_figure the irs representative's minor computational errors however have nothing to do with the problem in this case the unreported income without verifying what information the irs representative had available to her at that time and without showing that she knew about these items of unreported income petitioners cannot shift their own responsibilities to her shoulders they were negligent in not maintaining proper records of their w-2 and form_1099 income they were negligent in failing to assure that the return preparer albeit an irs employee had the necessary information to prepare their returns properly the notice_of_deficiency determined a sec_6662 penalty for for negligence not for a substantial_understatement_of_income_tax we hold that petitioners are liable for the accuracy-related_penalty for the taxable_year under sec_6662 nearly all of the unreported income for stemmed from petitioner's financial planning business the return as filed reported form_1099 nonemployee compensation of only dollar_figure form_1099 nonemployee compensation of dollar_figure was omitted from that return an omission of percent of such income where the omission_of_income is so great we cannot find that petitioner's reliance on the irs representative for the preparation of the return was reasonable petitioner was negligent petitioner was a financial planner and as such knew or should have known that he was failing to report most of his income from that business the understatement of income_tax was clearly a substantial_understatement we hold petitioners are liable for the accuracy-related_penalty for the taxable_year under sec_6662 5it appears that the amount of the understatement even as determined in the deficiency_notice did not exceed the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 in keeping with the above holdings and the parties' concessions decision will be entered under rule
